MEMORANDUM**
Jose Jesus Delgadillo-Dominguez, a native and citizen of Mexico, petitions for review of the decision of the Board of Immigration Appeals (“BIA”) affirming without opinion the immigration judge’s denial of his application for asylum and withholding of removal. We have jurisdiction pursuant to 18 U.S.C. § 1252, and we deny the petition.
Petitioner contends that no asylum case could ever properly be streamlined by the BIA because such cases invariably involve a “novel fact situation.” We reject this contention because not every fact-based case is “novel in the eyes of the law.” See Falcon Carriche v. Ashcroft, 350 F.3d 845, 852 (9th Cir.2003).
Petitioners’ contention that the BIA’s streamlining regulations violate due process is foreclosed by Falcon Carriche, 350 F.3d at 849-52 (holding that the BIA’s streamlining procedure does not violate an alien’s due process rights).
Pursuant to Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), petitioners’ motion for stay of removal included a timely request for stay of voluntary departure. Because the stay of removal was continued based on the government’s filing of a notice of non-opposition, the voluntary departure period was also stayed, nunc pro tunc, to the filing of the motion for stay of removal and this stay will expire upon issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.